DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the After Final Amendment filed 04/22/2021.  Claims 1-19 are pending.  Claim 1 has been written in independent form.
The affidavit under 37 CFR 1.130 filed 04/22/20211 is sufficient to overcome the rejection of claim 1 based upon Krebs et al., U.S. Patent Application Publication 2017/0349266 A1.  The affidavit established that the subject matter disclosed had, before such disclosure was made or before such subject matter was effectively filed, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.  The affidavit or declaration under this paragraph identified the subject matter publicly disclosed and provided the date such subject matter was publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.  The subject matter publicly disclosed on that date was in a printed publication, and the affidavit was accompanied by a copy of the printed publication.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation “a spacing between the side of the first wing section and the side of the second wing section in the rotor state is less than the propeller rotational diameter.”  This limitation is not disclosed in the initially filed specification as claimed.  Paragraph [40] of the originally filed specification discloses:
“The first end 60 is provided by the first side 54d of the fourth wing section 30d; the second end 62 is provided by the second side 56a of the first wing section 30a. In the rotor state (FIG. 2B), the wing sections 30a-30d are articulated relative to one another as described below, bring the first and second ends 60, 62 (i.e., the first side 54d of the fourth wing section 30d and the second side 56a of the first wing section 30a) into close proximity to one another.
As disclosed in the initially filed specification, paragraph [40] teaches in the rotor state (FIG. 2B), the wing sections 30a-30d are articulated relative to one another as described below, bring the first and second ends 60, 62 into close proximity to one another, not “a spacing between the side of the first wing section and the side of the second wing section in the rotor state is less than the propeller rotational diameter” as set forth in claim 1.
Appropriate correction is required.

Claim Objections
Claims 10-12 are objected to because of the following informalities:
Claims 10-12 recite the limitation “the first wing segment,” whereas claim 1 recites “a first wing section.”  If these limitations are referring to the same structure, the terminology is inconsistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a spacing between the side of the first wing section and the side of the second wing section in the rotor state is less than the propeller rotational diameter.”  In paragraph [40], the initially filed specification discloses, “The first end 60 is provided by the first side 54d of the fourth wing section 30d; the second end 62 is provided by the second side 56a of the first wing section 30a. In the rotor state (FIG. 2B), the wing sections 30a-30d are articulated relative to one another as described below, bring the first and second ends 60, 62 (i.e., the first side 54d of the fourth wing section 30d and the second side 56a of the first wing section 30a) into close proximity to one another.”  This paragraph, nor any other paragraphs in the initially filed specification, does not disclose reference to any measurements of a spacing (i.e., gap) or the propeller rotational diameter, nor does it disclose 
Additionally, claims 2-19 are rejected because they depend from a rejected parent claim.

The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:



Claim 19 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the flight controller is programmed to activate, the propulsion units of the inner wing sections and inactivate the propulsion units of the outer wing sections for actively powering the unmanned aerial vehicle in the fixed-wing state.”  This limitation is vague and indefinite.  How can a propulsion unit be inactivated and at the same time actively power the unmanned aerial vehicle?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 6-8, 10-11, and 19 is/are rejected under 35 USC § 103 as being unpatentable over Ismailov, U.S. Patent 8,146,855 B2 (hereinafter called Ismailov), and further in view of Lisoski et al., U.S. Patent Application Publication 2003/0141409 A1 (hereinafter called Lisoski).
Regarding claim 1, Ismailov teaches an unmanned aerial vehicle (See e.g., TITLE, UNMANNED AERIAL VEHICLE) comprising:
a plurality of wing sections (See e.g., FIGS. 1-5 elements 34 & 32) each including:
an airfoil (See e.g. FIG. 1, where any of elements 32a-32c, 34b, 34c, 46, & 48 teach an airfoil),
a propulsion unit (See e.g., FIGS. 2-4, 6, 7, & 10 elements 50, 52, & 60) …,
wherein the wing sections are consecutively arranged side-by-side (See e.g., FIGS. 1, 2, 4, 5, & 7); and
a plurality of hinge assemblies (See e.g., FIG. 2 elements 36 & 38; column 2 lines 29-32, which teaches parts of tripartite wings respectively contiguous one with the other and hinged together);
wherein respective ones of the hinge assemblies pivotably connect immediately adjacent ones of the wing sections to define an airframe module (See e.g., FIGS. 1, 2, & 4-6);
and further wherein the airframe module is transitionable between:
a fixed-wing state (See e.g., FIGS. 1, 2, 4, 5 element 11, & 10 last view of element 11 after ejection from pod 80) in which the airframe module has an elongated shape extending between opposing, first and second ends, the first end defined by a side of a first wing section of the plurality of wing sections (See e.g., FIG. 1, where the free, the first end defined by a side of a first wing section of the plurality of wing sections) and the second end defined by a side of a second wing section of the plurality of wing sections (See e.g., FIG. 1, where the free, unattached end of tripartite wing 34 teaches the second end defined by a side of a second wing section of the plurality of wing sections), the first and second wing sections serving as opposing, outer wing sections of the fixed-wing state (See e.g., FIG. 1 elements 32c & 34c, which oppose one another  NOTE: Examiner notes that this limitation is being cited from the prior art of Ismailov to satisfy the limitation of the air frame module is transitionable between: a fixed-wing state … and a rotor state), and
a rotor state in which the side of the first wing section is next to the side of the second wing section such that a spacing between the side of the first wing section and the side of the second wing section in the rotor state is less than the propeller rotational diameter (See e.g., FIGS. 6, 7 element 11, & FIG. 10 element 11 when it is first ejected from pod 80, where the same unlabeled free end sides of 32c and 34c are touching in these figures and are therefore less than the propeller rotational diameter).
But Ismailov does not teach a plurality of wing sections each including: … a propulsion unit including a propeller rotatable about an axis to define a propeller rotational diameter.
However, Lisoski teaches a plurality of wing sections (See e.g., FIGS. 1-2 elements 20, 22, 24, 26, & 28) each including: … a propulsion unit (See e.g., FIGS. 1-3 elements 14; ¶s [0061] & [0071]) including a propeller (See e.g., FIGS. 1-3 elements 16; ¶s [0061] & [0071]) rotatable about an axis to define a propeller rotational diameter.
(See e.g., Lisoski ABSTRACT; ¶s [0061] & [0067]).
Regarding claim 2, Ismailov, as modified by Lisoski in the rejection of claim 1 hereinabove, further teaches further comprising a plurality of modular pods (Lisoski See e.g., FIGS. 1-3 elements 16; ¶s [0061] & [0071]) each including a propulsion unit (Lisoski See e.g., FIGS. 1-3 elements 14; ¶s [0061] & [0071]), and further wherein respective ones of the modular pods are mountable to an airfoil to form a corresponding one of the plurality of wing sections (Lisoski See e.g., FIGS. 1-3 elements 14, 16, 20, 22, 24, 26, & 28).
Regarding claim 3, Ismailov does not teach wherein each of the wing sections further includes a plurality of photovoltaic cells maintained by the corresponding airfoil frame.
However, Lisoski teaches each of the wing sections further includes a plurality of photovoltaic cells (See e.g., FIGS. 1-2 elements 32) maintained by the corresponding airfoil frame (See e.g., FIGS. 1-2 elements 32, 20, 26, & 28).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Ismailov and Lisoski before him, before the effective filing date of the claimed invention to modify the invention of Ismailov with each of the wing sections further includes a plurality of photovoltaic cells maintained by the corresponding airfoil frame, as taught by (See e.g., ¶s [0071]-[0074]).
Regarding claim 4, Ismailov, further teaches wherein the plurality of wing sections further includes a third wing section (Ismailov See e.g., FIGS. 1 & 2 element 32b) immediately adjacent the first wing section (See e.g., FIGS. 1 & 2 element 32c), and the plurality of hinge assemblies includes a first hinge assembly pivotably connecting the first and third wing sections (See e.g., FIG. 2 element 38), and further wherein the unmanned aerial vehicle further includes … transitioning between the fixed-wing and rotor states (See e.g., FIG. 10).
And, although Ismailov teaches the flaps and ailerons powered by suitable motors are actuable (See e.g., column 2 lines 59-51), Ismailov does not teach an actuator linked to the first hinge assembly and operable to articulate the first and third wing sections relative to one another.
However, Lisoski teaches an actuator (See e.g., FIGS. 6B-6D; ¶s [0027]-[0029]) linked to the first hinge assembly (See e.g., FIG. 6B element 112; ¶s [0083]-[0085]) and operable to articulate the first and third wing sections relative to one another (See e.g., FIG. 6B elements 110, 106, & 112; ¶s [0083]-[0085], where, wing section 110 corresponds to the first wing section, and wing section 106 corresponds to the third wing section, and is being cited to show how the articulate limitation required by the claim is used in the corresponding first and third wings of the prior art of Ismailov that it is modifying).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Ismailov and Lisoski before him, before the effective filing date of the claimed invention to modify the invention of Ismailov to include an actuator linked to the first hinge assembly and operable to articulate the first and third wing sections relative to one another, as (See e.g., ¶ [0085]).
Regarding claim 6, Ismailov does not teach further comprising a plurality of actuator assemblies, wherein respective ones of the actuator assemblies are linked to a respective one of the plurality of hinge assemblies.
However, Lisoski teaches further comprising a plurality of actuator assemblies (See e.g., FIGS. 6B-6D; ¶s [0027]-[0029]), wherein respective ones of the actuator assemblies are linked to a respective one of the plurality of hinge assemblies (See e.g., FIG. 6B elements 102 & 112; ¶s [0015] & [0083]-[0085]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Ismailov and Lisoski before him, before the effective filing date of the claimed invention to modify the invention of Ismailov to include a plurality of actuator assemblies, wherein respective ones of the actuator assemblies are linked to a respective one of the plurality of hinge assemblies, as taught by Lisoski.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to deliver adequate torque to adjust the dihedral during flight, as disclosed in Lisoski (See e.g., ¶ [0085]).
Regarding claim 7, Ismailov, as modified by Lisoski in the rejection of claim 6 hereinabove, further teaches further comprising a controller carried by the airframe module (Ismailov See e.g., FIG. 6 element 44), wherein the controller is electronically connected to each of the plurality of actuator assemblies and is programmed to prompt operation of the plurality of actuator assemblies (Lisoski See e.g., FIGS. 6B, 14B &14C; ¶s [0085], [0092], & [0012]) to automatically transition the airframe module between the fixed-wing and rotor states (Ismailov FIG. 10).
Regarding claim 8, Ismailov, as modified by Lisoski in the rejection of claim 1 hereinabove, further teaches wherein the plurality of wing sections comprises exactly four wing sections (Ismailov See e.g., FIG. 2 elements 32b, 32c, 34b, 34c), and further wherein with operation of the propulsion units (Lisoski See e.g., FIGS. 1-3 elements 14; ¶s [0061] & [0071]) in the fixed-wing state (Ismailov See e.g., FIGS. 1 & 2), the unmanned aerial vehicle experiences flight as fixed wing aircraft (Ismailov See e.g., FIGS. 1 & 2), and even further wherein with the operation of the propulsion units (Lisoski See e.g., FIGS. 1-3 elements 14; ¶s [0061] & [0071]) in the rotor state (See e.g., FIG. 10 element 11 when it is first ejected from pod 80), the unmanned vehicle experiences flight as quad-copter (See e.g., FIG. 10 element 11 when it is first ejected from pod 80).
Regarding claim 10, Ismailov, as modified by Lisoski in the rejection of claim 1 hereinabove, further teaches wherein the propulsion unit (Lisoski See e.g., FIGS. 1-3 elements 14; ¶s [0061] & [0071]) of the first wing segment (Ismailov See e.g., FIG. 1 element 32c) includes a motor and the propeller is rotatably driven by a shaft of the motor (Lisoski See e.g., FIGS. 1 & 2 element 14), and further wherein a pitch of the propeller relative to the motor shaft is variable (Lisoski See e.g., FIGS. 1 & 2 element 14; ¶s [0019] & [0109]).
Regarding claim 11, Ismailov, as modified by Lisoski in the rejection of claim 10 hereinabove, further teaches wherein the propulsion unit (Lisoski See e.g., FIGS. 1-3 elements 14; ¶s [0061] & [0071]) of the first wing segment (Ismailov See e.g., FIG. 1 element 32c) further includes a propeller pitch control mechanism operable to alter the pitch of the propeller (Lisoski See e.g., FIGS. 1 & 2 element 14; ¶s [0019], [0109] & [0110]).
Regarding claim 19, as best understood in view of the 35 USC § 112(b) rejection, Imailov, as modified by Lisoski in the rejections in claim 1 hereinabove, Ismailov further teaches wherein the plurality of wing sections (Ismailov See e.g., FIGS. 1-5, elements 34 & 32) comprises exactly four wing sections (Ismailov See e.g., FIGS. 1 & 2, elements 34 & 32), the exactly four wing sections including the first and second wing sections arranged as the outer wing sections in the fixed-wing state (Ismailov See e.g., FIG. 1 elements 32c & 34c) and two remaining wing sections arranged as inner wing sections in the fixed-wing state (Ismailov See e.g., FIG. 1 elements 32a & 34b), and further wherein the unmanned aerial vehicle includes at least one flight controller (Lisoski See e.g., ¶s [0092], [0121], & [0124], last sentence in each ¶, where the computer teaches one flight controller) controlling operation of the propulsion units (Lisoski See e.g., FIGS. 1-3 elements 14; ¶s [0061] & [0071]), and even further wherein the flight controller is programmed to activate the propulsion units of the inner wing sections (Lisoski See e.g., ¶ [0110]) and … decrease the propulsion units of the outer wing sections (Lisoski See e.g., ¶ [0110]) for actively powering the unmanned aerial vehicle in the fixed-wing state (Ismailov See e.g., FIG. 1 elements 32a & 34b).
And although Lisoski teaches wherein the flight controller is programmed to decrease the propulsion units of the outer wing sections (Lisoski See e.g., ¶ [0110]) for actively powering the unmanned aerial vehicle, neither Ismailov nor Lisoski teaches the flight controller is programmed to … inactivate the propulsion units of the outer wing sections for actively powering the unmanned aerial vehicle.  It would have been obvious to one of ordinary skill in the art to modify the combined invention of Ismailov and Lisoski to include the flight controller is .


Claim 5 is/are rejected under 35 USC § 103 as being unpatentable over Ismailov, and further in view of Lisoski, and further in view of Yan et al., Integrated control and mechanism design for the variable input-speed servo four-bar linkages, 2009 (hereinafter called Yan).
Regarding claim 5, Ismailov, as modified by Lisoski in the rejection of claim 4 hereinabove, further teaches the first hinge assembly (Ismailov See e.g., FIG. 2 element 38).
But neither Ismailov nor Lisoski teaches a servo driven four-bar linkage mechanism.
However, Yan teaches a servo driven four-bar linkage mechanism (See e.g., FIG. 1; Title; ABSTRACT).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Ismailov, Lisoski, and Yan before him, before the effective filing date of the claimed invention to modify the combined invention of Ismailov and Lisoski to include a servo driven four-bar linkage mechanism, as taught by Yan.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to satisfy the kinematic requirements, to reduce the shaking force and moment, to improve the speed trajectory tracking performance and to minimize the motor power dissipation, and for structural simplicity, ease manufacturing, high reliability, and low cost. as disclosed in Yan (See e.g., ABSTRACT and Introduction).


Claim 9 is/are rejected under 35 USC § 103 as being unpatentable over Ismailov, and further in view of Lisoski, and further in view of Tighe, U.S. Patent Application Publication 2015/0225071 A1 (hereinafter called Tighe).
Regarding claim 9, Ismailov, as modified by Lisoski in the rejection of claim 8 hereinabove, further teaches wherein the propulsion unit (Lisoski See e.g., FIGS. 1 & 2 elements 14 & 16) of each of the plurality of wing sections (Ismailov See e.g., FIGS. 1-5, elements 34 & 32) includes a propeller (Lisoski See e.g., FIGS. 1 & 2 element 14), but neither Ismailov nor Lisoski teaches the airframe module is configured such that the propellers of immediately adjacent ones of the wing sections rotate in opposite directions.
However, Tighe teaches the airframe module is configured such that the propellers of immediately adjacent ones of the wing sections rotate in opposite directions (See e.g., FIG. 1 element 1 & 2 propulsion units; ¶s [0013], “… the propellers/fans of the propulsion units attached to segments of a common wing rotate in the opposite directions.”).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Ismailov, Lisoski, and Tighe before him, before the effective filing date of the claimed invention to modify the combined invention of Ismailov and Lisoski to include the airframe module is configured such that the propellers of immediately adjacent ones of the wing sections rotate in opposite directions, as taught by Tighe.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent the aircraft from rotating or spinning when the aircraft is operated in a vertical flight mode (See e.g., Tighe ¶ [0030])
Claims 12 and 13 is/are rejected under 35 USC § 103 as being unpatentable over Ismailov, and further in view of Lisoski, and further in view of Kimchi et al., U.S. Patent 9975644 B1 (hereinafter called Kimchi).
Regarding claim 12, Ismailov, as modified by Lisoski in the rejection of claim 1 hereinabove, further teaches wherein the propulsion unit (Lisoski See e.g., FIGS. 1 & 2 elements 14 & 16) of the first wing segment (Ismailov See e.g., FIG. 1 element 32c) includes …a motor (Lisoski See e.g., FIGS. 1 & 2 element 14) and a propeller rotatably driven by a shaft of the motor (Lisoski See e.g., FIGS. 1 & 2 elements 14 & 16), but neither Ismailov nor Kisoski expressly teaches a housing nor the housing is releasably mounted to the corresponding airfoil frame.
However, Kimchi teaches a housing and the housing is releasably mounted to the corresponding airfoil frame (See e.g., FIGS. 3A & 3B; column 4 lines 1-5, “… propulsion modules having one or motors, propellers, sensors, communications components and/or power sources may be provided in, or in association with, a common housing that may be releasably installed on a frame of an aerial vehicle.”).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Ismailov, Lisoski, and Kimchi before him, before the effective filing date of the claimed invention to provide the propulsion unit of the first wing segment of the combined invention of Ismailov and Lisoski with a housing and the housing is releasably mounted to the corresponding airfoil frame, as taught by Kimchi.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, to provide modules that include their own power sources, e.g., batteries provided with motors, sensors, and communications equipment, within a common housing (such as within a cavity defined by the common housing), to achieve substantial weight savings by reducing the lengths and masses of conductive cables required in order to power the motors (See e.g., Kimchi column 4 lines 15-21)
Regarding claim 13, Ismailov, as modified by Lisoski and Kimchi in the rejection of claim 12 hereinabove, further teaches wherein a connection between the propulsion unit (Lisoski See e.g., FIGS. 1 & 2 elements 14 & 16) and the airfoil frame of the first wing section (Ismailov See e.g., FIG. 1 element 32c) permits the structure supporting the motor and propeller to be selectively secured to the airfoil frame at a plurality of locations relative to a leading end of the airfoil frame (Lisoski See e.g., FIGS. 1 & 2 elements 14 & 16), and further wherein a center of gravity (Lisoski See e.g., ¶s [0016], [0093], & [0105]) of the first wing section (Ismailov See e.g., FIG. 1 element 32c) is varied as a function of the selected location of the housing (Kimchi See e.g., FIGS. 3A & 3B; column 4 lines 1-5, “… propulsion modules having one or motors, propellers, sensors, communications components and/or power sources may be provided in, or in association with, a common housing that may be releasably installed on a frame of an aerial vehicle.”) relative to the leading end (Lisoski See e.g., FIGS. 1 & 2 elements 14 & 16).


Claims 14 and 15 is/are rejected under 35 USC § 103 as being unpatentable over Ismailov, and further in view of Lisoski, and further in view of Pan et al., U.S. Patent Application Publication 2019/0322376 A1 (hereinafter called Pan).
Regarding claim 14, Ismailov, as modified by Lisoski in the rejection of claim 1 hereinabove, further teaches each wing section (Ismailov See e.g., FIGS. 1-5 elements 34 & 32), further includes a plurality of photovoltaic cells (Lisoski See e.g., FIGS. 1 & 2 element 32; ¶ [0072]).
But neither Ismailov nor Lisoski teaches each wing section further includes at least one battery,  … and a maximum power point tracker (MPPT) module.
(See e.g., FIGS. 1-2 & 5-7; ¶s [0099] & [0100]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Ismailov, Lisoski, and Pan before him, before the effective filing date of the claimed invention to provide the wing sections of the combined invention of Ismailov and Lisoski with each wing section further includes at least one battery,  … and a maximum power point tracker (MPPT) module, as taught by Pan.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to increase an endurance of a battery or fuel cell powered unmanned aerial vehilces (UAV), such as total flight time with an initially fully charged battery, as disclosed in Pan (See e.g., ¶ [0005]).
Regarding claim 15, Ismailov, as modified by Lisoski and Pan in the rejection of claim 14 hereinabove, further teaches further comprising a controller electronically connected to and controlling operation (Ismailov See e.g., FIG. 6 element 44) of each of the MPPT modules (Pan See e.g., FIG. 5; ¶ [0099]).
Regarding claim 16, Ismailov, as modified by Lisoski and Pan in the rejection of claim 15 hereinabove, further teaches wherein the controller (Ismailov See e.g., FIG. 6 element 44) is an autopilot controller (Lisoski See e.g., ¶ [0064]) carried by one of the plurality of wing sections (Lisoski See e.g., FIGS. 1 & 2 elements 18a-18d (any one of them); ¶ [0064]).


Claim 17Ismailov, and further in view of Lisoski, and further in view of Erdozain, Jr. et al., U.S. Patent 9,550,567 B1 (hereinafter called Erdozain).
Regarding claim 17, Ismailov, as modified by Lisoski in the rejection of claim 1 hereinabove, further teaches wherein the unmanned aerial vehicle (Ismailov See e.g., TITLE, UNMANNED AERIAL VEHICLE)
But neither Ismailov nor Lisoski teaches the unmanned aerial vehicle is configured to self-perform a transition from the rotor state to the fixed-wing state while airborne, and to self-perform a transition from the fixed-wing state to the rotor state while airborne.
However, Erdozain teaches the unmanned aerial vehicle is configured to self-perform a transition from the rotor state to the fixed-wing state while airborne (See e.g., FIG. 1), and to self-perform a transition from the fixed-wing state to the rotor state while airborne (See e.g., FIG. 1).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Ismailov, Lisoski, and Erdozain before him, before the effective filing date of the claimed invention, to include in the unmanned aerial vehicle of the combined invention of Ismailov and Lisoski the unmanned aerial vehicle is configured to self-perform a transition from the rotor state to the fixed-wing state while airborne, and to self-perform a transition from the fixed-wing state to the rotor state while airborne, as taught in the analogous art of Erdozain.  One of ordinary skill in the art would have been motivated to make such a combination to achieve the predictable result of unmanned aerial vehicles offering unique advantages and considerations as compared to their counterpart manned aerial vehicles such as being smaller in overall size and lightweight, allowing aerial vehicles to perform maneuvers that may not be possible nor practical for their counterpart manned aerial vehicles, as disclosed in Erdozain (See e.g., column 1 lines 29-39).


Claim 18 is/are rejected under 35 USC § 103 as being unpatentable over Ismailov, and further in view of Lisoski, and further in view of Gomez et al., U.S. Patent Application PUblication 2009/0127376 A1 (hereinafter called Gomez).
Regarding claim 18, Imailov, as modified by Lisoski in the rejections in claim 1 hereinabove, Ismailov further teaches wherein each wing section (Ismailov See e.g., FIGS. 1-5, elements 34 & 32) comprises exactly one airfoil (Ismailov See e.g., FIGS. 1-5, elements 34 & 32) and … propulsion unit (Lisoski See e.g., FIGS. 1 & 2 elements 14 & 16), and further wherein a center of gravity of each wing section lies at a longitudinal midsection of the corresponding wing section (Ismailov See e.g., FIGS. 1-5, elements 34 & 32).
But neither Ismailov nor Lisoksi teaches each wing section comprises … exactly one propulsion unit.
However, Gomez teaches each wing section comprises … exactly one propulsion unit (See e.g., FIG. 8; ¶s [0031] & [0041]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Ismailov, Lisoski, and Gomez before him, before the effective filing date of the claimed invention, to include in the unmanned aerial vehicle of the combined invention of Ismailov and Lisoski each wing section comprises … exactly one propulsion unit, as taught in the analogous art of Gomez.  One of ordinary skill in the art would have been motivated to make such a combination to achieve the predictable result of providing a lighter weight aircraft.

Claim 19 is/are rejected under 35 USC § 103 as being unpatentable over Ismailov, and further in view of Lisoski, and further in view of Gomez et al., U.S. Patent Application Publication 2009/0127376 A1 (hereinafter called Gomez).
Response to Arguments
Applicant’s arguments, see REMARKS pages 9-10, filed 04/22/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 as being unpatentable over Krebs et al., U.S. Patent Application Publication 2017/0349266 A1 and further in view of Ismailov et al., U.S. Patent 8,146,855 B2 have been fully considered and are persuasive in view of the Affidavit filed that disqualified the prior art reference of Krebs.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC § 103 as being unpatentable over Ismailov, U.S. Patent 8,146,855 B2 (hereinafter called Ismailov), and further in view of Lisoski et al., U.S. Patent Application Publication 2003/0141409 A1 (hereinafter called Lisoski) as set forth hereinabove in the instant Office Action.
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.  On pages 7-8 of the REMARKS, Applicant argues extensively against the 35 USC § 112(a) rejection of claim 1.  Examiner continues to respectfully disagree.
Applicant’s arguments regarding “a prima facie case in support of the rejection has not been established” on page 8 are moot as a prima facie case is not required in a 35 USC § 112 rejection.
Regarding Applicant’s statements in the first paragraph on page 8 of the REMARKS, Examiner continues to respectfully disagree.  Applicant is trying to provide definitions, for measurements of a spacing (i.e., gap), the propeller rotational diameter, and information about the dimensions of the drawing that are not in the initially filed specification.  The initially filed specification has no support for touching, no support for how far away they are, and no number on how big that gap should be or can be.  And, because there is no gap required, Applicant has a range for a gap and only describes it as close proximity and immediately proximate and points to a spacing … is less than the propeller rotational diameter, is claimed, but it only has one number disclosed in the originally filed specification, i.e., 0 or not touching.  The initially filed specification does not have greater than 0 or less than the other number.  The initially filed specification has support for 0 and for something other than zero, but it does not have anything limiting that range; there is nothing in the initially filed specification that allows an upper bound to be placed on the spacing.  Additionally, close proximity is not defined, and it does not denote as specific distance/requirement.  And, given that “close” is not defined, it is unknown what “close” is.  Examiner is not arguing that the space exists or does not exist, rather, Applicant cannot just say that that spacing lies within the bounds, with no support for whatever range Applicant is talking about, that is not in the initially filed specification.
Consequently, claim 1 remains rejected under 35 USC § 112(a) as set forth hereinabove in the instant Office Action.  Additionally, claims 2-19 remain rejected because they depend from a rejected parent claim.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644